Case 20-70009-SCS            Doc 41     Filed 02/06/20 Entered 02/06/20 11:22:15      Desc Main
                                       Document      Page 1 of 1

KAREN M. CROWLEY
CHAPTER 7 TRUSTEE
TOWN POINT CENTER, S UITE 604
150 BOUSH STREET, NORFOLK, VIRGINIA 23510

(757) 333‐4500 TELEPHONE
(757) 333‐4501 FACSIMILE
WWW .CLRBFIRM .COM




                                            February 6, 2020

 Via ECF Filing
 US Bankruptcy Court
 600 Granby Street
 Norfolk, VA 23510

          Re:     Thomas Floyd Steele
                  Chapter 7 Case No. 20-70009-SCS

 Dear Bankruptcy Court Clerk:

         Please be advised that I am withdrawing the Chapter 7 Trustee's Request for Asset
 Notice filed on February 6, 2020, docket entry #40, for the above-referenced case. This
 was filed in error.


                                                Very truly yours,

                                                /s/Karen M. Crowley
                                                Karen M. Crowley, Chapter 7 Trustee
